DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
2.	Claim 38 is objected to because of the following informalities:  in line 3, the correct phrase is “attached to the first end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 42 recites the limitation "the connector member” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 29 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oliver (US 7,313,892) in view of Brown (US 7,191,569).
Regarding claim 29, Oliver discloses a pier 90 for supporting a manufactured building, comprising: 
a plurality of blocks 91 stacked on the foundation 84 and extending upwardly therefrom (Fig 10); 
at least one spacer 10 positioned on an upper surface of the stack of the plurality of blocks for wedging contacting a bottom surface of an elongated support beam 80 of a manufactured building, (Fig 10).
Oliver does not disclose the pier being an anchor pier having a shaft having a having a plate attached at a first end of the shaft and a driving tip at an opposing end with at least one helical flight positioned proximate the driving tip, for driving through a surface of ground beneath a manufactured building to position the plate proximate the surface, for interaction of the shaft and the helical flight with the ground to communicate vertical loading between the building and the ground; whereby the shaft and the helical flight driven into the ground below the manufactured building transfers vertical compression loading from the manufactured building through the stack of blocks in supporting relation by the spacer being wedgingly secured between the stack of blocks and the support beam. However, Brown discloses an anchor pier including a shaft 93 having a having a plate 92 attached at a first end of the shaft and a driving tip at an opposing end with at least one helical flight positioned proximate the driving tip (Fig 6). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pier of Oliver to include a shaft as taught by Brown, in order to provide a stronger support in locations prone to extreme and/or variable environmental forces, such as extremely high winds or seismic conditions.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the anchor pier would have the plurality of blocks stacked on the plate and the shaft would be capable of driving through a surface of ground beneath a manufactured building to position the plate proximate the surface, for interaction of the shaft and the helical flight with the ground to communicate vertical loading between the building and the ground; whereby the shaft and the helical flight driven into the ground below the manufactured building transfers vertical compression loading from the manufactured building through the stack of blocks in supporting relation by the spacer being wedgingly secured between the stack of blocks and the support beam.
Regarding claim 37, Oliver discloses a method of supporting a manufactured building, comprising the steps of: 
stacking a plurality of blocks 91 on upwardly towards the support beam 80 (Fig 10); 
wedging an at least one spacer 10 on an upper surface of the stack of blocks in contacting relation to a bottom surface of the elongate support beam, (Fig 10).
Oliver does not disclose the steps of driving a shaft into a ground surface beneath an elongated support beam of a manufactured building, the shaft having a driving tip at one end with a helical flight positioned proximate the driving tip, for interaction of the shaft and the helical flight with the ground to communicate vertical loading between the manufactured building and the ground; attaching a plate to a first end of a shaft with a bottom surface of the plate in contact with the ground surface; whereby the shaft and the helical flight transfer vertical loading on the manufactured building through the spacer and the stack of block to the ground below the manufactured building. However, Brown discloses a method of supporting a manufactured building including the steps of driving a shaft 90 into a ground surface beneath an elongated support beam of a manufactured building, (Fig 6) the shaft having a driving tip at one end with a helical flight positioned proximate the driving tip, for interaction of the shaft and the helical flight with the ground to communicate vertical loading between the manufactured building and the ground; attaching a plate 92 to a first end of a shaft (Fig 6). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oliver to include a shaft as taught by Brown, in order to provide a stronger support in locations prone to extreme and/or variable environmental forces, such as extremely high winds or seismic conditions.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the anchor pier would have the plurality of blocks stacked on the plate with a bottom surface of the plate in contact with the ground surface and the shaft and the helical flight will interact with the ground to communicate vertical loading between the manufactured building and the ground; attaching a plate to a first end of a shaft with a bottom surface of the plate in contact with the ground surface; whereby the shaft and the helical flight transfer vertical loading on the manufactured building through the spacer and the stack of block to the ground below the manufactured building.

	Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claim 30, 31, 33-35, 38, 40, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oliver (US 7,313,892) in view of Brown (US 7,191,569) and further in view of Perko (US 2003/0159839).
Regarding claim 30, Oliver modified by Brown discloses as discussed in claim 29, Brown further discloses the plate 92 further comprises a mating member (member between the plate and the shaft) attached to a bottom surface of the plate and extending therefrom, (Fig 6), but does not disclose the mating member defining an opening therein for receiving a fastener; and further comprising: a connector member attached at a first end of the shaft for receiving the mating member of the plate, the connector member defining an opening therethrough; and a fastener for extending through aligned openings of the connecting member and the mating member for rigidly connecting the connector member to the mating member. However, Perko discloses a shaft 12, a mating member 14 defining an opening therein for receiving a fastener 50 (Abstract, Par 0031); and further comprising: a connector member 52 attached at a first end of the shaft 12 for receiving the mating member 14 of the plate, the connector member defining an opening therethrough; and a fastener 50 for extending through aligned openings of the connecting member 52 and the mating member 14 for rigidly connecting the connector member to the mating member (Fig 1-4, 11). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the shaft of Oliver and Brown for the shaft of Perko, using known methods with no change in their respective functions in order to provide an anchor that would be better able to withstand high torque without twisting. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 31, Perko further discloses the connector member and the mating member comprise tubes, the connector member sized for receiving the mating member, for securing the fastener in the aligned openings (Fig 1-4).
32. (new) The anchor pier as recited in claim 30, further comprising a sleeve attached to a lower surface of the connector member for receiving the shaft therethrough, the sleeve providing lateral support to the anchor pier driven in to the ground.
Regarding claims 33-35, Oliver modified by Brown and Perko disclose the claimed anchor pier. The limitations of claims 33-35 can be seen above in the rejections of claims 29-31.
Regarding claims 38 and 40, Oliver modified by Brown and Perko disclose the basic claimed method. The steps can obviously be seen in the above rejections of the apparatus claim 30 since the method claims merely recite the apparatus claims in method form.
Regarding claim 42 as best understood, Oliver modified by Brown discloses as discussed in claim 37, but does not disclose the step of extending the shaft through a sleeve attached to a lower surface of a connector member, whereby the sleeve provides lateral support to the anchor pier driven in to the ground. However, Perko discloses the step of extending a shaft 12 through a sleeve 52 attached to a lower surface of a connector member 14, (Fig 1-4), (Abstract, Par 0031). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the shaft of Oliver and Brown for the shaft of Perko, using known methods with no change in their respective functions in order to provide an anchor that would be better able to withstand high torque without twisting. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
As modified, the sleeve would provide lateral support to the anchor pier driven in to the ground.

Allowable Subject Matter
12.	Claims 32, 36, 39, 41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
12/03/2022